 



EXECUTION VERSION

 

AMENDMENT NO. 4

TO CREDIT AGREEMENT

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT dated as of February 12, 2019 (the
“Amendment”) among (1) JUS-COM, INC., an Indiana corporation (“Jus-Com”), (2)
FTE NETWORKS, INC., a Nevada corporation (“Holdings”), (3) BENCHMARK BUILDERS,
INC., a New York corporation (“Benchmark” and together with Jus-Com and
Holdings, the “Borrower”), (4) the lenders party hereto, (5) LATERAL JUSCOM
FEEDER LLC, a Delaware limited liability company, as Administrative Agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), and (6) FOCUS VENTURE PARTNERS, INC., a Nevada limited
liability company, FTE HOLDINGS, LLC, a Nevada limited liability company, OPTOS
CAPITAL PARTNERS, LLC, a Delaware limited liability company, FOCUS FIBER
SOLUTIONS, LLC, a Delaware limited liability company, CROSSLAYER, INC., a Nevada
corporation, UBIQ COMMUNICATIONS, LLC, a Nevada limited liability company, and
FOCUS WIRELESS, LLC, a Delaware limited liability company.

 

PRELIMINARY STATEMENTS

 

A.       The Borrower, each lender from time to time party thereto (the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement dated as of October 28, 2015 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, including pursuant to Amendment No.
1 to Credit Agreement dated as of April 5, 2016, Amendment No. 2 to Credit
Agreement dated as of September 30, 2016, and Amendment No. 3 to Credit
Agreement dated as of April 20, 2017, the “Existing Credit Agreement” and as
amended, restated, supplemented or otherwise modified from time to time
including pursuant hereto, the “Credit Agreement”).

 

B.       Pursuant to Section 9.1 of the Existing Credit Agreement, Borrower, the
Administrative Agent, and each of the Lenders party to this Amendment, which
collectively constitute all Lenders, desire to amend certain provisions of the
Existing Credit Agreement as provided more fully herein, subject to the terms
and conditions set forth herein.

 

C.       The Borrower has requested that the Administrative Agent and the
Lenders amend the Existing Credit Agreement to, among other matters, provide
additional extensions of credit, and the Administrative Agent and each of the
Lenders party hereto are willing to do so on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Existing Credit Agreement
or, if not defined therein, the Credit Agreement as modified by this Amendment.

 

 1 

 

 

SECTION 2. Amendments to Loan Documents.

 

(a)       Subject to the terms and conditions set forth herein, on the Fourth
Amendment Effective Date (as defined below):

 

(i)       the Existing Credit Agreement shall be amended to incorporate the
changes reflected in, and read in its entirety as set forth in, the form
attached hereto as Annex A; and

 

(ii)       Schedules 1.1, 3.15, 3.18, 3.19, 3.23(b)-(j), 4.14, 5.1, 5.4, 5.5,
5.9 and P-1 to the Credit Agreement shall mean and refer to such schedules and
exhibit, as applicable, attached to this Amendment.

 

(b)       On the Fourth Amendment Effective Date, each Person executing this
Amendment in its capacity as a “Lender” under the Credit Agreement hereby
consents to this Amendment and the terms and provisions thereof.

 

SECTION 3. Other Agreements.

 

(a)       Holdings has advised the Administrative Agent and the Lenders that the
Credit Parties still have Designated Tax Liabilities (as defined in the Third
Amendment). The Administrative Agent and the Lenders hereby agree, effective
with the Fourth Amendment Effective Date that so long as the aggregate liability
in respect of the Designated Tax Liability does not exceed $2.2 million, the
representations and warranties in Section 3.10 of the Credit Agreement, and the
covenant in Section 4.7(a) of the Credit Agreement, shall be deemed qualified by
reference to the existence of the Designated Tax Liabilities.

 

(b)       The Credit Parties hereby acknowledge and agree that as of the last
day prior to the Fourth Amendment Effective Date, the outstanding principal
amount of the Term Loans (exclusive of all Principal Increases) is
$32,748,909.89 million, which Term Loans constitute valid and subsisting
obligations of the Credit Parties to the Lenders and are not subject to any
credit, offset, defense, claim, counterclaim or adjustment of any kind.

 

(c)       The Lenders party hereto, comprised of all Existing Term Loan Lenders,
hereby consent to the modification of the waterfall provisions of Section 1.8(c)
of the Existing Credit Agreement.

 

SECTION 4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective (the “Fourth Amendment Effective Date”) upon satisfaction of the
following conditions in a manner satisfactory to the Administrative Agent and
the Lenders:

 

(a)       The Administrative Agent shall have received executed counterparts of
the following documents and instruments or such other items as are described
below, as the case maybe, each in form and substance satisfactory to the
Administrative Agent and the Lenders:

 

(i)       this Amendment, duly executed and delivered by the Borrower, the other
Credit Parties, the Administrative Agent and each of the Lenders;

 

(ii)       amended and restated Schedules 1.1, 3.15, 3.18, 3.19, 3.23(b)-(j),
4.14, 5.1, 5.4, 5.5, 5.9 and P-1 to the Existing Credit Agreement;

 

(iii)       the duly executed amendment to the Benchmark Subordination
Agreement;

 

(iv)       a duly executed Control Agreement for all accounts maintained with
Bank of America, N.A.;

 

 2 

 

 

(v)       a fee agreement, duly executed and delivered by the Borrower and the
Administrative Agent;

 

(vi)       the Approved Budget, certified by a Responsible Officer of the
Borrower, certifying that the projections therein have been prepared in good
faith based on reasonable assumptions, and that such projections contain no
statements or conclusions (and there are no omissions of information) which are
based upon or include information known to the Credit Parties to be misleading
in any material respect or which fail to take into account information known to
the Credit Parties regarding materials reported therein;

 

(vii)       the most recently available audited consolidated balance sheet of
Holdings and its Subsidiaries, and the related audited consolidated statements
of income or operations, shareholders’ equity and cash flows for the
corresponding period;

 

(viii)        the Perfection Certificate;

 

(ix)       copies of UCC, United States Patent and Trademark Office, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Credit Party as
debtor and that are filed in those state and county jurisdictions in which any
property of any Credit Party is located and the state and county jurisdictions
in which any Credit Party is organized or maintains its principal place of
business and such other searches that the Administrative Agent deems necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens);

 

(x)       a legal opinion from (a) Goodwin Proctor LLP, designated transactional
counsel to the Credit Parties and (b) Taft Stettinius & Hollister LLP and Snell
& Wilmer L.L.P., local Indiana and Nevada counsel to the Credit Parties,
respectively;

 

(xi)       customary insurance certificates and endorsements thereto naming the
Administrative Agent (on behalf of the Lenders) as an additional insured or loss
payee (and mortgagee), as the case may be, under all insurance policies to be
maintained with respect to the properties of the Credit Parties forming part of
the Collateral; provided, in the event such certificates and endorsements are
not provided on the Fourth Amendment Effective Date, the Borrower shall provide
such certificates and endorsements in accordance with Schedule 4.14 of the
Credit Agreement;

 

(xii)       a certificate of a Responsible Officer of each Credit Party dated
the Fourth Amendment Effective Date, certifying (A) that attached thereto is (1)
a true and complete copy of a certificate as to the good standing of each Credit
Party, as of a recent date, from such Secretary of State of the state of its
organization (or other applicable Governmental Authority to the extent
available), (2) a true and complete copy of each Organization Document of such
Credit Party, and (3) is a true and complete copy of resolutions duly adopted by
the board of directors or similar governing body of such Credit Party
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents to which such Credit Party is a party and, in the case of
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (B) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Credit Party (together with a certificate of another officer as to the
incumbency and specimen signature of the Responsible Officer executing the
certificate in this clause (xii);

 

 3 

 

 

(xiii)       a certificate signed by a Responsible Officer of the Borrower dated
the Fourth Amendment Effective Date certifying (I) no Default or Event of
Default exists, (II) all representations and warranties of each Credit Party set
forth in the Loan Documents are true and correct, and (III) all other conditions
set forth in this Section 4 have been satisfied;

 

(xiv)        a Loan Request;

 

(xv)        the Sacramone Note;

 

(xvi)       a new or amended employment agreement by and between Fred Sacramone
and Benchmark;

 

(xvii)       a new or amended employment agreement by and between Brian McMahon
and Benchmark;

 

(xviii)       a solvency certificate from the chief executive officer or chief
financial officer of Holdings in substantially the form of Exhibit 2.1(c) to the
Credit Agreement;

 

(xix)        a trademark security agreement executed by Crosslayer, Inc.;

 

(xx)       UCC financing statements and other applicable documents under the
laws of all necessary or appropriate jurisdictions with respect to the
perfection of Liens granted under the Guaranty and Security Agreement, as
requested by the Administrative Agent in order to perfect such Liens, duly
authorized by the Credit Parties; and

 

(xxi)       such other additional documents, information or agreements as the
Administrative Agent may reasonably request.

 

(b)       The Fourth Amendment Lateral Stock shall have been issued by Holdings.

 

(c)       The Borrower shall have appointed a chief restructuring officer on
terms (including, without limitation, scope of duties) acceptable to the Lenders
in their reasonable discretion.

 

(d)       All fees and other amounts due and payable hereunder or under the
Credit Agreement (including without limitation the reasonable and documented
fees and expenses of King & Spalding LLP) on or prior to the Fourth Amendment
Effective Date, including, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or any
other Loan Document.

 

(e)       There shall not exist any judgment, decree or order of any
Governmental Authority which would prevent the performance of this Amendment,
the Credit Agreement (as modified hereby) or the transactions contemplated
hereby or declare unlawful this Amendment or the other transactions contemplated
hereby.

 

(f)       The representations and warranties set forth in Section 5 of this
Amendment shall be true and correct in all material respects on and as of the
Fourth Amendment Effective Date.

 

(g)       The Administrative Agent and Lenders shall have satisfactorily
completed their business and legal due diligence review of the Credit Parties
and their assets, including their review with respect to the general affairs,
management, prospects, financial position, stockholders equity, results of
operations, corporate and capital structure of Holdings and its Subsidiaries,
and tax and accounting diligence, including with respect to the potentially
accrued and unpaid payroll tax liability of the Credit Parties. Other than
changes occurring in the ordinary course of business, no information or
materials are or should have been available to any Credit Parties and their
Subsidiaries as of the Fourth Amendment Effective Date that are materially
inconsistent with the material previously provided to the Administrative Agent
and Lenders for their due diligence review of the Credit Parties.

 

 4 

 

 

 

(h)       All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to the
Administrative Agent.

 

SECTION 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

 

(a)       Each Credit Party and each of their respective Subsidiaries (i) is a
corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, as applicable;
(ii) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, this Amendment (and the
Credit Agreement); (iii) is duly qualified as a foreign corporation, limited
liability company or limited partnership, as applicable, and licensed and in
good standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and (iv) is in compliance with all Requirements of Law; except, in
each case referred to in clause (iii) or clause (iv), to the extent that the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

(b)       The execution, delivery and performance by each of the Credit Parties
of this Amendment have been duly authorized by all necessary action, and do not
and will not (i) contravene the terms of any of that Person’s Organization
Documents, (ii) conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject, or (iii) violate any material Requirement of Law in any
material respect.

 

(c)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Amendment (or the Credit Agreement) except (a) for recordings and filings in
connection with the Liens granted to the Administrative Agent under the
Collateral Documents and (b) those obtained or made on or prior to the Fourth
Amendment Effective Date.

 

(d)       This Amendment and the Credit Agreement constitute the legal, valid
and binding obligations of the Borrower, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

(e)       The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

(f)       No event has occurred and is continuing which constitutes an Event of
Default or that, if it continues uncured, will, with lapse of time, notice or
lapse of time and notice, constitute an Event of Default other than the
Designated Defaults (as defined below).

 

(g)        Subject to the Subordination Agreement (as amended), all of the
Obligations are secured by a legal, valid and enforceable first priority
security interest in and Lien on the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties as described in the Collateral
Documents.

 

 5 

 

 

SECTION 6. Waiver. As of the Fourth Amendment Effective Date, each of the
Lenders party hereto (representing all Lenders) waives the Event of Default that
has occurred or will occur under Sections 7.1(a) and 7.1(c) of the Credit
Agreement as a result of Holding’s entry into that certain Revenue Purchase
Agreement, dated as of February 1, 2019, among Holdings, Jus-Com, Benchmark FTE
Holdings, LLC, and Focus Venture Partners Inc., as the merchant thereunder , and
Cedar Advance LLC.

 

SECTION 7. Forbearance of Designated Defaults.

 

(a)       The Borrower and each of the other Credit Parties acknowledges that
certain Defaults or Events of Default as set forth on Annex B to this Amendment
have occurred and are continuing on or after the date hereof (collectively, the
“Designated Defaults”) and hereby waive the right to contest the existence of
such Designated Defaults in any judicial or extra-judicial proceeding.

 

(b)       The Administrative Agent and each of the Lenders party hereto
(representing all Lenders) agrees that, until the expiration or termination of
the Forbearance Period (as defined below), it will temporarily forbear from
exercising (or directing the Administrative Agent to exercise) its
default-related rights and remedies against the Borrower or any other Credit
Party solely with respect to the Designated Defaults; provided, however, nothing
herein shall restrict, impair or otherwise affect any Secured Party’s rights and
remedies under any agreements (including, without limitation, the Benchmark
Subordination Agreement) with respect to subordination provisions in favor of
any or all of the Secured Parties (including, without limitation, any rights or
remedies available to the Secured Parties as a result of the occurrence or
continuation of the Designated Defaults) or amend or modify any provision
thereof. As used herein, the term “Forbearance Period” shall mean the period
beginning on the date hereof and ending on the earliest to occur of (the
occurrence of clause (i), (ii) or (iii), a “Termination Event”): (i) the
occurrence of any Event of Default under Section 7.1(f) or Section 71(g) of the
Credit Agreement (a “Bankruptcy Default”), (ii) the date on which the
Administrative Agent, at the direction of the Required Lenders, delivers to the
Borrower a notice terminating the Forbearance Period, which notice may be
delivered at any time upon or after the occurrence of any Forbearance Default
(as defined below) other than a Bankruptcy Default, or (iii) March 15, 2019;
provided that if a restructuring support agreement is entered into in accordance
with the milestones set forth in Schedule 4.14 of the Credit Agreement, such
date in this subclause (iii) shall be extended to March 31, 2019. As used
herein, the term “Forbearance Default” shall mean (A) the occurrence of any
Event of Default (other than the Designated Defaults), (B) the failure of any
representation or warranty made by the Borrower or any other Credit Party under
or in connection with this Amendment to be true and complete as of the date when
made or any other breach of any such representation or warranty, (C) the failure
of the Borrower or any other Credit Party to comply timely with any term,
condition, or covenant set forth in this Amendment, or (D) the repudiation
and/or assertion of any defense by any Credit Party with respect to this
Amendment or any Loan Document or the pursuit of any claim by any Credit Party
against the Administrative Agent, any Lender party hereto or any Releasee (as
defined below), in each case, except as permitted by this Section 7. Any
Forbearance Default shall constitute an immediate Event of Default under the
Credit Agreement and the other Loan Documents.

 

(c)       Upon the occurrence of a Termination Event, the agreement of the
Administrative Agent and the Lenders hereunder to forbear from exercising their
respective default-related rights and remedies shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which the Borrower and the other Credit Parties each waives. The
Borrower and the other Loan Parties each agrees that any or all of the
Administrative Agent and Lenders may at any time thereafter proceed to exercise
any and all of their respective rights and remedies under any or all of the
Credit Agreement, any other Loan Document and/or applicable law, including,
without limitation, their respective rights and remedies with respect to the
Designated Defaults. Without limiting the generality of the foregoing, upon the
occurrence of a Termination Event the Administrative Agent and the Lenders may,
in their sole discretion and without the requirement of any demand, presentment,
protest, or notice of any kind, (i) suspend or terminate any commitment to
provide Fourth Amendment Delayed Draw Term Loans or other extensions of credit
under any or all of the Credit Agreement and other Loan Documents, (ii) commence
any legal or other action to collect any or all of the Obligations from the
Borrower, any other Credit Party and/or any Collateral, (iii) foreclose or
otherwise realize on any or all of the Collateral, and/or appropriate, setoff or
apply to the payment of any or all of the Obligations, any or all of the
Collateral, and (iv) take any other enforcement action or otherwise exercise any
or all rights and remedies provided for by any or all of the Credit Agreement,
any other Loan Documents and/or applicable law, all of which rights and remedies
are fully reserved by the Administrative Agent and the Lenders.

 

 6 

 

 

(d)       Any agreement by the Lenders party hereto to extend the Forbearance
Period, if any, must be set forth in writing and signed by a duly authorized
signatory of the Administrative Agent and the Required Lenders. The Borrower and
the other Credit Parties each acknowledge that the Lenders party hereto have not
made any assurances concerning (i) any possibility of an extension of the
Forbearance Period, (ii) the manner in which or whether the Designated Defaults
may be resolved or (iii) any additional forbearance, waiver, restructuring or
other accommodations.

 

(e)       The Administrative Agent and the Lenders party hereto (representing
Required Lenders) hereby waive any interest at the default rate which would
otherwise accrue on any of the Obligations prior to the termination of the
Forbearance Period pursuant to Section 1.3(d) of the Credit Agreement solely as
a result of the Designated Defaults.

 

(f)       The Borrower and each of the other Credit Parties agrees that during
the Forbearance Period, such Credit Party shall comply with all limitations,
restrictions or prohibitions that would otherwise be effective or applicable
under the Credit Agreement or other Loan Documents during the continuance of any
Event of Default, including without limitation (i) pursuant to the terms and
conditions set forth in Section 5.2(b) of the Credit Agreement, as a result of
the Designated Defaults, the Credit Parties are prohibited from consummating
dispositions pursuant to such Section and as more particularly described in such
Section, (ii) pursuant to the terms and conditions set forth in Sections 5.4(j)
and (k) of the Credit Agreement, as a result of the Designated Defaults, the
Credit Parties are prohibited from making any Investments constituting loans and
advances to Holdings and its Subsidiaries or any other Investments, in each
case, pursuant to such Sections and as more particularly described in such
Sections, (iii) pursuant to the terms and conditions set forth in Section 5.5(d)
of the Credit Agreement, as a result of the Designated Defaults, the Credit
Parties are prohibited from incurring Indebtedness consisting of Capital Lease
Obligations or Indebtedness secured by Liens permitted by Section 5.1(h) of the
Credit Agreement pursuant to such Section and as more particularly described in
such Section and (iv) pursuant to the terms and conditions set forth in Sections
5.11(d), (e) and (f) of the Credit Agreement, as a result of the Designated
Defaults, the Borrower is prohibited from declaring and making dividend payments
or other distributions payable on account of its Stock and Stock Equivalents
pursuant to such Sections and as more particularly described in such Sections.
Actions taken (or omitted to be taken) by the Borrower or any other Credit Party
in violation of such provisions while any Default or Event of Default exists
will constitute additional Events of Default under the Credit Agreement and the
other Loan Documents.

 

(g)       The parties hereto agree that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action related to the Designated Defaults that the Administrative Agent or any
Lender may be entitled to take or bring in order to enforce its rights and
remedies against the Credit Parties are, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

 7 

 

 

SECTION 8. General Release. To further induce the Administrative Agent and the
Lenders to enter into this Agreement, the Borrower and the other Credit Parties
each hereby absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns of the Administrative Agent and the Lenders,
together with all of the present and former directors, officers, agents,
attorneys, and employees of any of the foregoing (collectively, the
“Releasees”), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any provincial, state, local or federal law or otherwise, which the
Borrower or the other Credit Parties have had, now have or have made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown (the “Release”). It is the
intention of the Borrower and the other Credit Parties in executing the Release
that the same shall be effective as a bar to each and every claim, demand and
cause of action specified. The Borrower and the other Credit Parties acknowledge
that each may hereafter discover facts different from or in addition to those
now known or believed to be true with respect to such claims, demands, or causes
of action and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.

 

SECTION 9. Reference to and Effect on the Credit Agreement and the Loan
Documents.

 

(a)       On and after the Fourth Amendment Effective Date, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Existing Credit Agreement as amended by this Amendment on
the Fourth Amendment Effective Date. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

 

(b)       The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Credit Parties under the Loan Documents, in each case, as
amended by this Amendment. Furthermore, the Credit Parties each acknowledge that
it has no offsets or defenses to its obligations under the Loan Documents to
which it is a party and no claims or counterclaims against the Administrative
Agent or any Lender.

 

(c)       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Loan Documents. No failure or delay or course of dealing
on the part of the Administrative Agent and Lenders in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights, powers and remedies provided in the Loan Documents are cumulative
and not exclusive of any rights, powers or remedies which the Administrative
Agent and the Lenders would otherwise be entitled to exercise. No notice to or
demand on any Credit Party in any case shall entitle any such Person to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent and the Lenders to
any other or further action in any circumstances without notice or demand.

 

SECTION 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
.pdf shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 11. Miscellaneous. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Amendment,
including its validity, interpretation, construction, performance and
enforcement (including any claims sounding in contract or tort law arising out
of the subject matter hereof and any determinations with respect to
post-judgment interest). This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. Sections 9.18(b), 9.18(c),
9.18(d), and 9.19 of the Credit Agreement are hereby incorporated by reference
into this Amendment, mutatis mutandis, and the parties hereto hereby agree that
such provisions shall apply to this Amendment with the same force and effect as
if set forth herein in their entirety.

 

SECTION 12. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns.

 

[The remainder of this page is intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  JUS-COM, INC.,   as Borrower         By: /s/ Anthony Sirotka   Name: Anthony
Sirotka   Title: Interim Chief Executive Officer         BENCHMARK BUILDERS,
INC.,   as Borrower         By: /s/ Anthony Sirotka   Name: Anthony Sirotka  
Title: Interim Chief Executive Officer         FTE NETWORKS, INC.,   as Borrower
        By: /s/ Anthony Sirotka   Name: Anthony Sirotka   Title: Interim Chief
Executive Officer         FOCUS VENTURE PARTNERS, INC.,   as Guarantor        
By: /s/ Anthony Sirotka   Name: Anthony Sirotka   Title: Interim Chief Executive
Officer         FTE HOLDINGS, LLC,   as Guarantor         By: /s/ Anthony
Sirotka   Name: Anthony Sirotka   Title: Interim Chief Executive Officer        
OPTOS CAPITAL PARTNERS, LLC,   as Guarantor         By: /s/ Anthony Sirotka  
Name: Anthony Sirotka   Title: Interim Chief Executive Officer

 

Signature Page to Amendment No. 4 to Credit Agreement

 

 

  FOCUS FIBER SOLUTIONS, LLC,   as Guarantor         By: /s/ Anthony
Sirotka                   Name: Anthony Sirotka   Title: Interim Chief Executive
Officer         CROSSLAYER, INC.,   as Guarantor         By: /s/ Anthony Sirotka
  Name: Anthony Sirotka   Title: Interim Chief Executive Officer         UBIQ
COMMUNICATIONS, LLC,   as Guarantor         By: /s/ Anthony Sirotka   Name:
Anthony Sirotka   Title: Interim Chief Executive Officer         FOCUS WIRELESS,
LLC,   as Guarantor         By: /s/ Anthony Sirotka   Name: Anthony Sirotka  
Title: Interim Chief Executive Officer

 

Signature Page to Amendment No. 4 to Credit Agreement

 

 

  LATERAL JUSCOM FEEDER LLC,   as Administrative Agent         By: Lateral
Investment Management, LLC, its Manager         By: /s/ Richard de
Silva                    Name: Richard de Silva   Title: Manager         LATERAL
JUSCOM FEEDER LLC,   as a Lender       By: Lateral Investment Management, LLC,
its Manager         By: /s/ Richard de Silva   Name: Richard de Silva   Title:
Manager         LATERAL FTE FEEDER LLC,   as a Lender       By: Lateral
Investment Management, LLC, its Manager         By: /s/ Richard de Silva   Name:
Richard de Silva   Title: Manager         LATERAL U.S. CREDIT OPPORTUNITIES
FUND,   L.P., as a Lender         By: Lateral Credit Opportunities, LLC, its
General Partner         By: /s/ Richard de Silva   Name: Richard de Silva  
Title: Manager         NIAGARA NOMINEE L.P.,   as a Lender         By: /s/
Richard de Silva   Name: Richard de Silva   Title: Manager

 

Signature Page to Amendment No. 4 to Credit Agreement

 

 

ANNEX A

 

   

 

 

ANNEX B

 

   

 

 